DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is in response to the request for continued examination filed on September 9, 2022.
	Claims 1, 3, 9, 17 have been amended.
	Claims 1-20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 9, 2022 has been entered.
 
Response to Arguments
The rejections to Claims 1-20 regarding 35 U.S.C. 103 have been withdrawn as the claims have been amended.
 Applicant’s arguments with respect to Claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 9, 10, 11, 12, 13, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ackerman et al. (U.S. Patent No. 2019/0057161 A1) hereinafter referred to as “Ackerman”, in view of Brophy (WO 2014/042687 A1) hereinafter referred to as “Brophy”, and further in view of Vaish et al. (U.S. Pub. No. 2016/0210605 A1), hereinafter referred to as “Vaish”. 
Regarding Claim 1:
	Ackerman discloses the following limitations:
	a method for providing a digital pass (Par. [0061], FIG. 4 illustrates a flowchart depicting an example process 400 for generating and delivering device platform specific digital passes (a method for providing a digital pass))
	(taught by Brophy below)
	the method comprising: receiving, at a digital pass management system, a request for the digital pass to be generated for a user (Figure 4, receive a network request from an end-user device for a digital pass 420)
	the request comprising: identification (ID) information (Par. [0064], the system customer may send a request along with the data regarding the information of the digital pass and the personalized information of the end user (the request comprising: identification (ID) information))
	adding the ID information to a database (Par. [0067], the data may include general data associated with the digital pass and personalized data that is specific to the end–user (ID information) … third, some data may also be stored in the database of the digital pass management system (adding the ID information to a database)). Ackerman includes a pass storage which stores the digital passes (Par. [0048], mobile platform-specific passes generated may be stored in the digital pass storage 240). Since the digital pass contains personalized data specific to the end-user, this inherently constitutes adding ID information to a database.
defining an image for the digital pass, the image being editable only by the digital pass management system (Par. [0088], the value of the barcode is translated into a QR code (the image being editable only by the digital pass management system) that is displayed in the barcode field (defining an image for the digital pass) in the digital pass template). Here, “editable only by the digital pass management system” is considered under the broadest reasonable interpretation to constitute an image which the digital pass management system is solely responsible for generating, since it is noted in the specification that such a code should update according to changes in user identifiers. That is, while the user may edit the information which is used to generate the QR code in the system of Ackerman and thereby indirectly change the QR code, the user cannot directly edit the image as the digital pass management system is responsible for all changes to the image, by virtue of being solely responsible for generating the QR code.
	i(taught by Brophy below)
	generating the digital pass, the digital pass comprising: the image (Par. [0088], a digital pass may be generated (generating the digital pass) … the value of the barcode is translated into a QR code that is displayed in the barcode field in the digital pass template (the digital pass comprising: the image))
	and a non-image portion (Par. [0088], for example, the values “Jessica,” “2018-12-15,” and “30” are included in the personalizable data fields (non-image portion))
	(taught by Brophy below)
	when said digital pass is located in a mobile wallet of a mobile device of said user (Par. [0003], Par. [0020], Par. [0023], One software application is a digital pass application, which may store various digital passes from different companies. A digital pass application is sometimes referred to as a digital wallet). While Ackerman does not explicitly teach user editable information, Ackerman teaches digital passes being stored in digital wallets on mobile devices, i.e. mobile wallets. Brophy, as argued below, teaches user editable information, and editing user information through a software application on a user device (Brophy, Par. [0043], The software application installed on the user' s device can also allow the user to review and/or modify the information about the user). Therefore, in combination with the user editing of Brophy, Ackerman teaches the condition of the digital pass being located in a user’s mobile wallet on their mobile device. 
	(taught by Vaish below)
	and transmitting the digital pass to a mobile device of the user (Par. [0013],  FIG. 4 illustrates a flowchart depicting a process for delivering a platform-specific digital pass to an end-user device (transmitting the digital pass to a mobile device of the user), Par. [0023], end-user devices may include mobile devices (mobile device))

	Brophy discloses the following limitations not taught by Ackerman:
	with user verification (Par. [0009], identifying or authenticating the user)
	incorporating at least a portion of the ID information into the image (Par. [00042], one or more items of additional information about the user may be encoded in the QR code). Ackerman discloses a QR code field in a digital pass, but does not disclose using it as a means for incorporating ID information. Brophy however discloses that user identification information may be encoded within the QR code. Furthermore, Brophy teaches that “the major benefits for a consumer utilizing this platform will be increased speed, enhanced convenience and more seamless movement across the internet and in between the virtual and physical world” (Par. [0008]).
	that is editable by the user (Par. [00044], the user may edit the information and save the changes back to the system). Ackerman discloses various alterations to the digital pass in the form of template customization but does not specify a truly user-editable portion of the digital pass. Brophy however discloses that a user may update any of their identity attributes in response to changes. Brophy further teaches that “this allows all other information in the system to be modified, as needed, throughout the lifetime of the user providing flexibility to use different mobile and other devices, change user information when the user's name or address changes, or to encode different information in the QR code should this become desirable to, for example, adapt to new identification or authentication technologies” (Par. [00044]).

	Vaish discloses the following limitation not taught by Ackerman/Brophy:
	said non-image portion comprising user provided preference information from a group consisting of: sizing, style, brand, and manufacturer (Par. [0026], other information including clothing sizes; Par. [0045], the OPN profile may comprise a user's name, physical address, hobbies, interests, brand and store preferences). Vaish discloses an open payment network system in which an OPN profile, i.e. a user profile, contains user preference information. Vaish teaches that this user preference information includes clothing sizes, brand and store preferences. As “style” is not defined within the specification, under the broadest reasonable interpretation, preference information about clothing sizes and brand/stores are also considered style information, since a style is broadly considered here to mean a particular type or form of an object. Furthermore, brand/store preferences also suggests manufacturer information, since the designation of a particular brand/store is closely linked to a respective manufacturer. 

	References Ackerman and Brophy are considered to be analogous art because they both relate to digital passes in the field of e-commerce. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the digital pass management system of Ackerman with the QR code containing editable user information of Brophy in order to gain the benefit of increased speed, convenience, and flexibility for the user.

	Ackerman/Brophy discloses a non-image portion in the form of editable user information (Brophy, Par. [0043], Par. [0044]), but they do not teach it comprising user provided preference information from a group consisting of: sizing, style, brand, and manufacturer. Vaish however teaches that an OPN profile, i.e. user information, containing user preference information from the above group. Vaish further teaches that OPN profile information has the benefit of targeting users for offers/discounts (Par. [0022], Par. [0026], some of this information may be employed to make offers and/or apply discounts/coupons/rewards as discussed herein).	References Ackerman/Brophy and Vaish are considered to be analogous art because they both relate to digital passes in the field of e-commerce. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the digital pass management system of Ackerman/Brophy with the OPN profile preference information of Vaish in order to gain the benefit of targeting users with relevant discounts/offers. 

Regarding Claim 4:
	The combination of Ackerman/Brophy/Vaish discloses Claim 1.
	Ackerman further discloses the following limitation:
	automatically adding the digital pass to a mobile wallet on the mobile device when the digital pass is received at the mobile device (Par. [0041], the installation of a digital pass may be initiated by an adaptive link in the form of an URL (automatically adding the digital pass … when the digital pass is received at the mobile device), Par. [0023], a digital pass application is sometimes referred to as a digital wallet (to a mobile wallet on the mobile device)). Ackerman discloses that the digital pass is received/installed in a digital pass application. Ackerman also discloses that this digital pass application may be a digital wallet. Therefore, installation of the digital pass (the digital pass is received at the mobile device) is taken to be synonymous with being added to a mobile wallet, and the process is automatic under the broadest reasonable interpretation. 
	
Regarding Claim 5:
	The combination of Ackerman/Brophy/Vaish discloses Claim 1.
	Brophy further discloses the following limitation:
	where the ID information comprises at least a portion of two or more user identifiers from a group consisting of: a name, an address, a zip code, a social security number, a driver's license number, and a birth date (Par. [00048], one or more of the user's name, likeness, address, zip code, country of citizenship, membership number, social security number, passport number, PIN code, password or any other information could be used as part of the identification or authentication process). Since Brophy discloses using a name and address as identification information, Brophy teaches this limitation under the broadest reasonable interpretation since only two identifiers are required.
	
Regarding Claim 9:
	Claim 9 is drawn to the non-transitory computer-readable medium corresponding to the method of using same as claimed in Claim 1. Therefore, non-transitory computer-readable medium Claim 9 corresponds to method Claim 1, and is rejected for the same reasons as used above. However, Claim 9 further recites a “non-transitory computer-readable medium for storing instructions, the instructions comprising: one or more instructions which, when executed by one or more processors, cause one or more processors to: receive a request at a digital pass management system for a digital pass to be generated for a user” (Ackerman, Par. [0054], the engines can be embodied by a form of software products which can be stored in a nonvolatile storage medium (any non-transitory computer readable medium such as optical disk, flash storage device, mobile hard disk, etc.), including a number of instructions for making a computer device (such as personal computers, servers, network equipment, etc.) implement the methods described in the embodiments of the present application).

Regarding Claim 10:
	The combination of Ackerman/Brophy/Vaish discloses Claim 9.
	Ackerman further discloses the following limitation:
	where the request for the digital pass is received from the mobile device (Par. [0063], another end user may use the system customer's mobile application installed in the end user device to request a digital pass to the device (request for the digital pass is received from the mobile device), Par. [0023], end-user devices may include mobile devices)

Regarding Claim 11:
	The combination of Ackerman/Brophy/Vaish discloses Claim 9.
	Ackerman further discloses the following limitation:
	where the request for the digital pass is received from a user's computer system (Par. [0063], another end user may use the system customer's mobile application installed in the end user device to request a digital pass to the device (request for the digital pass is received from a user’s computer system), Par. [0023], end-user devices may also include other computers such as laptop computers and desktop computers). Under the broadest reasonable interpretation, a mobile device also constitutes a computer system so the claim is rejected for the same reasons as Claim 10 above. Ackerman further includes non-mobile devices as possible end-user devices from which the digital pass is requested.

Regarding Claim 12:
	The combination of Ackerman/Brophy/Vaish discloses Claim 9.
	Claim 12 is drawn to the non-transitory computer-readable medium corresponding to the method of using same as claimed in Claim 4. Therefore, non-transitory computer-readable medium Claim 12 corresponds to method Claim 4, and is rejected for the same reasons as used above. However, Claim 12 further recites a “non-transitory computer-readable medium” which has been taught previously in Claim 9.

Regarding Claim 13:
	The combination of Ackerman/Brophy/Vaish discloses Claim 9.
	Brophy further discloses the following limitation:
	where the ID information comprises at least a portion of three or more user identifiers from a group consisting of: a name, an address, a zip code, a social security number, a driver's license number, and a birth date (Par. [00048], one or more of the user's name, likeness, address, zip code, country of citizenship, membership number, social security number, passport number, PIN code, password or any other information could be used as part of the identification or authentication process). The additional limitation of this claim corresponds to that of Claim 5 except at least three identifiers are cited instead of two. Brophy discloses at least three of the user identifiers claimed (name, address, zip code).

Regarding Claim 17:
	Ackerman discloses the following limitations:
	A system comprising: a digital pass management system comprising: a memory; a storage; and one or more processors (Par. [0030], the digital pass management system 200 includes a front end computing system (or front end) 210 and a back end computing system (or back end) 220, Par. [0095], the example computer system 800 includes one or more processing units (one or more processors) … The computer system 800 also includes a main memory 804 (memory). The computer system may include a storage unit 816 (storage)). Ackerman discloses that the digital pass management system comprises of computing systems and elaborates that such computing systems comprise the components claimed.
	receive a request for a digital pass to be generated for a user (Figure 4, receive a network request from an end-user device for a digital pass 420 (receive a request for a digital pass to be generated for a user))
	the request comprising: a user identification (ID) information, and a device ID information (Par. [0057], personalizable data fields 360, 362, and 364 are respectively by the key 372 “name” (user identification (ID) information), Par. [0041], the network request also may include information that identifies the device platform of Alice's end-user device (the request comprising: … a device ID information)). Ackerman teaches that the network request to generate the digital pass includes personalizable data fields which may include the user’s name and that the request may also include the user device’s platform. Under the broadest reasonable interpretation, a user’s name constitutes user identification information and a device’s platform constitutes device ID information.
	add the user ID information and the device ID information to a database (Par. [0067], some data may also be stored in the database of the digital pass management system and the URL includes a path that serves as a pointer to identify the location of the data (add the user ID information and the device ID information to a database)). Ackerman includes a pass storage which stores the digital passes (Par. [0048], mobile platform-specific passes generated may be stored in the digital pass storage 240). Since the name field in the previous example is a component of the digital pass, this inherently constitutes adding user ID information to a database. Furthermore, Ackerman teaches a query engine which searches the database through device identifiers (Par. [0049], a system customer can query the database to find devices (e. g., represented by device identifiers)). Since the query engine is designed to search the various backend databases which store information from the network requests, the ability to search devices by device identifiers inherently means the addition of device ID information to a database. This is also made clear in reference Belleville, which is incorporated for reference in Ackerman, where the query engine is used to push updates to all devices fulfilling certain criteria (Col. 18, lines 52-63). Therefore, the “some data” described in the network request which is stored in the database may comprise that of both user ID and device ID information.  
	develop an image for the digital pass, the image being editable only by the digital pass management system (Par. [0088], a digital pass may be generated … the value of the barcode is translated into a QR code that is displayed in the barcode field in the digital pass template (develop an image for the digital pass, the image being editable only by the digital pass management system)). This limitation corresponds to that of Claim 1, and the same interpretation previously argued is used here.
	(taught by Brophy below)
	generate the digital pass, the digital pass comprising: the image (Par. [0088], a digital pass may be generated (generate the digital pass) … the value of the barcode is translated into a QR code that is displayed in the barcode field in the digital pass template (the digital pass comprising: the image))
	and a non-image portion (Par. [0088], for example, the values “Jessica,” “2018-12-15,” and “30” are included in the personalizable data fields (non-image portion))
	(taught by Brophy below)
	when said digital pass is located in a mobile wallet of a mobile device of said user (Par. [0003], Par. [0020], Par. [0023]). This limitation was previously shown to be taught by Ackerman in the rejection of Claim 1. 
	(taught by Vaish below)
	and send the digital pass to said mobile device of the user (Par. [0013], FIG. 4 illustrates a flowchart depicting a process for delivering a platform-specific digital pass to an end-user device (and send the digital pass to said mobile device of the user), Par. [0023], end-user devices may include mobile devices (mobile device))
	and the mobile device comprising: a display; a mobile device memory; a mobile device storage; and one or more mobile device processors (Par. [0023], end-user devices may include mobile devices such as smart phones … The end-user devices may execute various software applications that provide graphical user interfaces to receive input from the end-user and display various content items (mobile device comprising: a display), Par. [0095], the example computer system 800 includes one or more processing units (one or more mobile device processors) … The computer system 800 also includes a main memory 804 (mobile device memory). The computer system may include a storage unit 816 (mobile device storage))
	to provide the request for the digital pass to be generated for the user (Par. [0007], the digital pass management system receives a network request from the end-user device (to provide the request for the digital pass to be generated for the user))
	receive the digital pass; and automatically add the digital pass to said mobile wallet on the mobile device (Par. [0041], the installation of a digital pass may be initiated by an adaptive link in the form of an URL (receive the digital pass), Par. [0023], a digital pass application is sometimes referred to as a digital wallet (automatically add the digital pass to said mobile wallet on the mobile device)). This limitation corresponds to that of Claim 4, and the same interpretation previously argued is used here.

	Brophy discloses the following limitations not taught by Ackerman:
	link the image to the user ID information and the device ID information in the database (Par. [0042], one or more items of additional information about the user may be encoded in the QR code). Brophy links the image to the user ID information and device ID information by incorporating the information within the QR code. According to Brophy, a phone number may also be encoded, which can be considered to be device ID information under the broadest reasonable interpretation, so both user ID information and device ID information are present.
	that is editable by the user (Par. [00044], the user may edit the information and save the changes back to the system) 

	Vaish discloses the following limitations not taught by Ackerman/Brophy:
	said non-image portion comprising user provided preference information from a group consisting of: sizing, style, brand, and manufacturer (Par. [0026], Par. [0045]). This limitation was previously shown to be taught by Vaish in the rejection of Claim 1. 

	Claim 17 recites similar limitations to Claim 4 above except that additional limitations regarding the treatment of user ID information and device ID information and the mobile device have been added. However, these additional limitations are taught by Ackerman and the previous limitations which are taught by Brophy/Vaish to be combined with Ackerman remain mostly unchanged. Therefore, the same rationale for combining Ackerman/Brophy/Vaish as argued previously in Claim 1, which Claim 4 depends on, may be used.
	
	
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ackerman/Brophy/Vaish as applied to Claim 1 above, and further in view of Belleville et al. (U.S. Patent No. 10,121,141 B1) hereinafter referred to as “Belleville”.
Regarding Claim 2:
	The combination of Ackerman/Brophy/Vaish discloses Claim 1.
	Belleville discloses the following limitation not taught by the combination of Ackerman/Brophy/Vaish.
	wherein the digital pass further comprises: an information message portion that receives notifications sent from the digital pass management system (Col. 10, lines 31-38, an update workflow can then be initiated to update Alice's instance of her digital gym membership card … with information about the new promotion, and the regenerated membership card pushed to her and installed on her device to notify her of the promotion (receive notifications sent from the digital pass management system)). The combination of Ackerman/Brophy/Vaish discloses personalizable data fields, which in one example, one such field is in the form of a promotion (Figure 3 of Ackerman). The combination of Ackerman/Brophy/Vaish discloses an update engine for the digital pass management system but only incorporates Belleville for reference as to the details of the update engine and thus does not explicitly disclose notifications sent from the digital pass management system. Belleville however discloses that a digital pass may be updated, and as an example, a digital pass may have its promotion field be updated, and that an update may be pushed to act as a notification of the new promotion. Belleville further teaches that this notification system has the benefit of dynamically updating digital wallet assets, and hence advertise, by using other application information such as location data (Col. 10, lines 39-41, effectively bridge an application installed on Alice's mobile phone with her digital wallet asset).
	The combination of Ackerman/Brophy/Vaish and reference Belleville are considered to be analogous art because they both relate to digital passes in the field of e-commerce. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the digital pass management system of Ackerman/Brophy/Vaish with the promotional updates of Belleville in order to gain the benefit of an advertising system which can leverage data collected from other mobile applications.
 
	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ackerman/Brophy/Vaish/Belleville as applied to Claim 2 above, and further in view of Wikipedia (“Online Advertising”) hereinafter referred to as “Wikipedia”.
Regarding Claim 3:
	The combination of Ackerman/Brophy/Vaish/Belleville discloses Claim 2.
	Wikipedia further discloses the following limitation not taught by the combination of Ackerman/Brophy/Vaish/Belleville:
	wherein the information message portion further comprises: one or more selectable links to information, the selecting of the link causing a web browser on the mobile device to navigate to an information page designated by the link (Page 4, Par. 12, a text ad displays text-based hyperlinks. Text-based ads may display separately from a web page's primary content, or they can be embedded by hyperlinking individual words or phrases to advertiser's websites (one or more selectable links to information, the selecting of the link causing a web browser on the mobile device to navigate to an information page designated by the link)). The combination of Ackerman/Brophy/Vaish/Belleville discloses a method for distributing a digital pass with an information message portion in the form of promotional content, but does not disclose the information message portion to comprise that of a link to a webpage. Wikipedia discloses however that text-based advertising, such as that of the promotion before, may hyperlink to an advertiser’s website. Furthermore, Wikipedia teaches that this text based advertising has the benefit of rendering faster than graphical ads (Page 4, Par. 12, “text-based ads often render faster than graphical ads”) and has the advantage of reaching a wider audience as part of mobile advertising (Page 5, Par. 6, “consumers are using mobile devices more extensively”).

	The combination of Ackerman/Brophy/Vaish/Belleville and reference Wikipedia are considered to be analogous art because they both relate to digital promotions in the field of e-commerce with mobile devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the digital pass management system of Ackerman/Brophy/Vaish/Belleville with the text-based ads which hyperlink to websites of Wikipedia in order to gain the benefit of an advertising system which renders quickly and takes advantage of the mobile platform to engage with more consumers.  	

	Claims 6, 15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ackerman/Brophy/Vaish as applied to Claims 1, 9, 17 respectively above, and further in view of Spencer, III et al. (U.S. Patent No. 2015/0278805 A1) hereinafter referred to as “Spencer”. 
Regarding Claim 6:
	The combination of Ackerman/Brophy/Vaish discloses Claim 1.
	Brophy further discloses the following limitation:
	where the ID information comprises at least a portion of each user identifier from a group consisting of: a name, an address, a zip code, a social security number, (Par. [00048], one or more of the user's name, likeness, address, zip code, country of citizenship, membership number, social security number, passport number, PIN code, password or any other information could be used as part of the identification or authentication process (a name, an address, a zip code, a social security number), Par. [00025], there are other types of information about the user that may be entered using the software application. Some exemplary types of information may include … date of birth (a birth date))
	
	Spencer further discloses the following limitation not taught by the combination of Ackerman/Brophy/Vaish:
	a driver’s license number (Par. [0009], the user is authenticated from user information, the user information comprising … driver’s license number). The combination of Ackerman/Brophy/Vaish explicitly discloses all types of identification information except for a driver’s license number. Reference Spencer however includes a driver’s license number in its list of possible identification information.
	
	The combination of Ackerman/Brophy/Vaish and reference Spencer are considered to be analogous art because they relate to digital authentication systems for e-commerce. Thus, all of the claimed features were known in the prior art. Therefore, it would have been obvious to substitute one of the identifiers listed in Ackerman/Brophy/Vaish (such as PIN code) with the driver’s license number of Spencer in order to gain the expected result of the ID information comprising a portion of each user identifier claimed.

Regarding Claim 15:
	The combination of Ackerman/Brophy/Vaish discloses Claim 9.
	Brophy further discloses the following limitations:
	(taught by Spencer below)
	for at least some of the ID information contained in the image (Par. [00042], the QR code or alternative identifier includes one or more of a URL where more information about the user may be stored and retrieved). Brophy discloses that the QR code may contain a link to a website in which the ID information is further stored.
	(taught by Spencer below)
	(taught by Spencer below)
	(taught by Spencer below)
	(provide) the at least the portion of the ID information (Par. [00042], the QR code or alternative identifier includes one or more of a URL where more information about the user may be stored and retrieved (the at least the portion of the ID information)). Accessing the URL disclosed by Brophy inherently necessitates a provision of the ID information since the ID information is stored within the URL for access.

	 Spencer further discloses the following limitations not taught by the combination of Ackerman/Brophy/Vaish:
	where the one or more instructions further cause one or more processors to: ADS-17433receive, at the digital pass management system, an information request (Par. [0154], the authentication server receives the encoded information and the combined electronic identification and analyzes the received encoded information and combined electronic identification to determine if the user has the necessary rights to access the secure website (receive, at the digital pass management system, an information request)). The combination of Ackerman/Brophy/Vaish discloses a digital identity system in which a QR code contains a link to a website in which ID information is stored, but does not disclose requests for ID information in which steps for verification are further performed. Spencer however discloses scanning a QR code to request access to a secure website in which the QR code information and the identity of the scanner are authenticated. Spencer further teaches that such a system is necessary addresses the “need for a better security system that is able to truly discern an identity of an individual in order to prevent identity fraud” (Par. [0004]).
	verify that the digital pass was accessed on the mobile device (Par. [0142], the authentication server authenticates the … sent electronic data (verify), Par. [0152], the visual display containing information about the website and the computer requesting access … the information presented in the visual display or wireless signal may consist of, but is not limited to, the website URL, a geographic location, the IF address of the computer, a time stamp, and a date stamp (that the digital pass was accessed on the mobile device)). Spencer discloses that a website may present a QR code (digital pass), and that when this QR code is scanned, the encoded visual display information is part of the data sent to the authentication server to be verified to be authentic. Spencer also discloses that this encoded information includes information about the computer (mobile device in which the digital pass was accessed) such as the geographic location, IF [sic] address, and date/time stamp. These attributes identify a time/location the QR code was generated, or in this case, the access of the digital pass by the mobile device. Therefore, the authentication of this data inherently implies a verification of the digital pass being accessed on the mobile device.
	verify an identity of a party that provided the information request (Par. [0142], the authentication server authenticates the sent user information 206, the hardware profile 208 (verify an identity of a party that provided the information request), and the sent electronic data). Spencer discloses that the user which scans the QR code, i.e. the party requesting the ID information stored within the code, has their identification data transmitted for authentication.
	and provide, upon positive verification of the access and the identity (Par. [0155], the authentication server sends a response to a web server 418 which then grants or denies access to the secure website (provide, upon positive verification of the access and the identity))
	
	The combination of Ackerman/Brophy/Vaish and reference Spencer are considered to be analogous art because they both relate to digital identity systems in the field of e-commerce. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the digital pass management system of Ackerman/Brophy/Vaish in which ID information is further stored within a URL encoded within a QR code with the authentication of access to websites of Spencer in order to gain the benefit of enhanced security to prevent identity fraud.

Regarding Claim 18:	The combination of Ackerman/Brophy/Vaish discloses Claim 17.
	Claim 18 recites additional limitations similar to Claim 15 above except that “an identity of a party that provided the information request” is replaced with “a validity of the information request”. Under the broadest reasonable interpretation, the verification of the identity of the requesting party constitutes that of the validity of the information request. Therefore, Claim 18 is rejected under the same reasons as used above. Likewise, the same rationale for combining the combination of Ackerman/Brophy/Vaish and reference Spencer as argued previously in Claim 15 may be used.

	Claims 7, 14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ackerman/Brophy/Vaish as applied to Claims 1, 9 respectively above, and further in view of Shastry (U.S. Patent No. 2017/0372345 A1) hereinafter referred to as “Shastry”.
Regarding Claim 7:
	The combination of Ackerman/Brophy/Vaish discloses Claim 1.
	Shastry further discloses the following limitation not taught by the combination of Ackerman/Brophy/Vaish:
	where the ID information comprises at least a portion of two or more mobile device identifiers from a group consisting of: a telephone number, an international mobile equipment identity (IMEI), an integrated circuit card identifier (ICCID), a mobile equipment identifier (MEID), a secure element chipset identifier (SEID), a media access control (MAC) address, an Internet protocol (IP) address, a universal unique identifier (UUID), a model number, a product number, and a serial number (Par. [0018], the various computing devices also may have identification data such as a MAC address, an IP address, a serial number, an IMEI reference, an ICCID, an MEID, an SEID, a processor identification number, etc., and the identification data may be included as part of the transaction data. The identification data may be used by the system to determine if the transaction is fraudulent or is trusted). The combination of Ackerman/Brophy/Vaish discloses a method for generating digital passes but does not disclose two or more mobile device identifiers listed. Shastry however discloses that most mobile identifiers may be used to authenticate a mobile device for transactions and discloses at least two of the mobile device identifiers claimed (ICCID, MEID).
	
	Both the combination of Ackerman/Brophy/Vaish and reference Shastry are considered to be analogous art because they relate to e-commerce with mobile devices. Thus, all claimed features occur in the prior art. Therefore, it would have been obvious to substitute one of the mobile device identifiers listed in Ackerman/Brophy/Vaish (such as phone number, Par. [00025] of Brophy) to include the mobile device identifiers of Shastry in order to gain the expected result of two or more mobile device identifiers claimed.

Regarding Claim 14:
	The combination of Ackerman/Brophy/Vaish discloses Claim 9.
	Shastry further discloses the following limitation not taught by the combination of Ackerman/Brophy/Vaish:
	where the ID information comprises at least a portion of three or more mobile device identifiers from a group consisting of: a telephone number, an international mobile equipment identity (IMEI), an integrated circuit card identifier (ICCID), a mobile equipment identifier (MEID), a secure element chipset identifier (SEID), a media access control (MAC) address, an Internet protocol (IP) address, a universal unique identifier (UUID), a model number, a product number, and a serial number (Par. [0018], the various computing devices also may have identification data such as a MAC address, an IP address, a serial number, an IMEI reference, an ICCID, an MEID, an SEID, a processor identification number, etc., and the identification data may be included as part of the transaction data. The identification data may be used by the system to determine if the transaction is fraudulent or is trusted). The additional limitation of this claim corresponds to that of Claim 7 except at least three identifiers are cited instead of two. Shastry discloses at least three of the mobile device identifiers claimed (ICCID, MEID, SEID).

	Claim 14 is drawn to the non-transitory computer-readable medium corresponding to the method of using same as claimed in Claim 7 with the exception of at least three mobile device identifiers being cited instead of two. The difference in number of identifiers does not affect the rationale of substitution used. Therefore, non-transitory computer-readable medium Claim 14 corresponds to method Claim 7 up to this exception, which has been shown previously to be also taught by Shastry. Therefore, the same rationale for combining the combination of Ackerman/Brophy/Vaish with reference Shastry in Claim 7 may be used for Claim 14. 

	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ackerman/Brophy/Vaish as applied to Claim 1 above, and further in view of Shastry, and further in view of Ajitomi et al. (U.S. Patent No. 2012/0110646 A1) hereinafter referred to as “Ajitomi”. 
	The combination of Ackerman/Brophy/Vaish discloses Claim 1.
	Brophy further discloses the following limitation:
	where the ID information comprises at least a portion of each mobile device identifier from a group consisting of: a telephone number (Par. [00025], phone number)
	
	Shastry further discloses the following limitation not taught by the combination of Ackerman/Brophy/Vaish:
	an international mobile equipment identity (IMEI), an integrated circuit card identifier (ICCID), a mobile equipment identifier (MEID), a secure element chipset identifier (SEID), a media access control (MAC) address, an Internet protocol (IP) address … and a serial number (Par. [0018], the various computing devices also may have identification data such as a MAC address, an IP address, a serial number, an IMEI reference, an ICCID, an MEID, an SEID, a processor identification number, etc.). As shown previously in Claim 7, Shastry explicitly discloses most mobile device identifiers which may be used for authentication which the combination of Ackerman/Brophy/Vaish does not disclose.

	Ajitomi further discloses the following limitation not taught by either the combination of Ackerman/Brophy/Vaish or Shastry:
	a universal unique identifier (UUID) (Par. [0041], UUID (Universal Unique Identifier))
	a model number, a product number (Par. [0131], the approver registers the product name, the model number, a product number and the like of the device, as the device information via this Web page). Neither the combination of Ackerman/Brophy/Vaish nor Shastry disclose using the UUID, model number, or product number as mobile device identifiers. Ajitomi however discloses that a UUID, model number, and product number may be used to identify a device in an authorization system. 

	Claim 8 recites similar limitations to Claim 7 above except that a portion of each mobile device identifier must be included within the ID information instead of only at least two identifiers. The difference in number of identifiers does not affect the rationale of substitution used. Therefore, the same rationale for combining the combination of Ackerman/Brophy/Vaish and reference Shastry as argued previously in Claim 7 may be used. 

	References Ackerman/Brophy/Vaish/Shastry and reference Ajitomi are considered to be analogous art because they relate to user authentication/verification systems. Therefore, it would have been obvious to substitute one of the mobile device identifiers listed in Ackerman/Brophy/Vaish/Shastry to include the mobile device identifiers of Ajitomi in order to gain the expected result of the mobile device identifiers claimed.
	
	Claims 16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ackerman/Brophy/Vaish as applied to Claims 9, 17 respectively above, and further in view of Desai et al. (U.S. Patent No. 2014/0130035 A1) hereinafter referred to as “Desai”.
Regarding Claim 16:
	The combination of Ackerman/Brophy/Vaish discloses Claim 9.
	Desai discloses the following limitations not taught by the combination of Ackerman/Brophy/Vaish:
	receive, at the digital pass management system, an indication that the mobile device is preparing to display the digital pass (Par. [0268], querying a server with a multi-domain wallet container operating on a mobile device for the existence of an updated widget … querying the server (receive, at the digital pass management system) may be performed in response to the execution of a widget on the client device (an indication that the mobile device is preparing to display the digital pass)). The system of Ackerman/Brophy/Vaish discloses updating the digital pass, but does not disclose specific details such as pushing the updated content to the mobile device in the event of an indication of the pass being displayed. Desai however discloses updating digital wallet widgets (digital pass) such that the digital pass management system is queried for updates whenever the mobile pass is to be launched (an indication that the mobile device is preparing to display the digital pass) and that the updated mobile pass may be automatically downloaded whenever an update is available (push an updated image for the digital pass to the mobile device). Desai further teaches various reasons for such an update mechanism (Par. [0270], to provide current pricing or offers, increase a spending limit, in response to a user request, to improve security, to add access to a different trust model). 
	and push an updated image for the digital pass to the mobile device (Par. [0272], a user may customize an associated configuration file to indicate that each time a new version of a previously downloaded widget 2306 becomes available the newer version of the widget is to be downloaded (push an updated image for the digital pass to the mobile device)). Ackerman discloses that “updating digital passes includes updating the content (e.g., images, text, etc.)” (Par. [0053]), so updating the content of the digital pass inherently entails updating the image. 

	The combination of Ackerman/Brophy/Vaish and reference Desai are considered to be analogous art because they both relate to digital wallet assets in the field of e-commerce. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the digital pass management system of Ackerman/Brophy/Vaish with the push update mechanism of Desai in order to gain the benefit of a system with automatic updates for current offers and improved security.

Regarding Claim 19:
	The combination of Ackerman/Brophy/Vaish discloses Claim 17.
	Claim 19 recites additional limitations similar to Claim 16 above. Therefore, Claim 19 is rejected under the same reasons for anticipation as used above. Likewise, the same rationale for combining the combination of Ackerman/Brophy/Vaish and reference Desai as argued previously in Claim 16 may be used. 

	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ackerman/Brophy/Vaish as applied to Claim 17 above, and further in view of Desai, and further in view of Belleville. 
Regarding Claim 20:
	The combination of Ackerman/Brophy/Vaish discloses Claim 17.
	Desai further discloses the following limitations not taught by the combination of Ackerman/Brophy/Vaish:
	receive a command to display the digital pass on the display (Par. [0268], in response to the execution of a widget on the client device (receive a command to display the digital pass on the display))
	submit an image update request to the digital pass management system (Par. [0268], querying a server with a multi-domain wallet container operating on a mobile device for the existence of an updated widget … querying the server may be performed (submit an image update request to the digital pass management system)). As argued previously in Claim 16, Ackerman discloses that “updating digital passes includes updating the content (e.g., images, text, etc.)” (Par. [0053]), so submitting an update request regarding the content of the digital pass inherently entails an image update request. 
	receive an updated image (Par. [0272], a user may customize an associated configuration file to indicate that each time a new version of a previously downloaded widget 2306 becomes available the newer version of the widget is to be downloaded (receive an updated image)). As argued above, Ackerman discloses that “updating digital passes includes updating the content (e.g., images, text, etc.)” (Par. [0053]), so receiving an updated digital pass constitutes receiving an updated image. 
	(taught by Belleville below)

	Belleville further discloses the following limitation not taught by either the combination of Ackerman/Brophy/Vaish or Desai:
	and display the digital pass with the updated image (Col. 4, lines 26-28, Once Alice's boarding pass has been successfully updated, it can be surfaced to the homescreen/lockscreen on Alice's smartphone display (display the digital pass with the updated image), notifying her of the gate change). The combination of Ackerman/Brophy/Vaish and Desai do not explicitly disclose displaying an updated image after the update has been received. Reference Belleville however teaches that after a successful update, the updated digital pass can be displayed. Belleville further teaches that such a display allows the digital pass to notify the user of any changes, such as in the example of a gate change for a boarding pass.	
	Claim 20 recites additional limitations similar to that of Claims 16 above except the display of the updated image. Under the broadest reasonable interpretation, “receiving an indication that the mobile device is preparing to display the digital pass” is synonymous with “receiving a command to display the digital pass on the display” in view of Desai, where the execution of the widget (digital pass) constitutes the indication/command to display the digital pass. Likewise, to “push an updated image” is interpreted to mean “receiving an updated image” after having “submitted an image update request” under the broadest reasonable interpretation in view of Desai as argued previously in Claim 16. Therefore, the same rationale for combining the combination of Ackerman/Brophy/Vaish and reference Desai as argued previously in Claim 16 may be used. 

	The combination of Ackerman/Brophy/Vaish/Desai and reference Belleville are considered to be analogous art because they all relate to digital wallet assets in the field of e-commerce. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the digital pass management system of Ackerman/Brophy/Vaish/Desai with the display of an updated digital pass of Belleville in order to gain the benefit of notifying the user of updates.	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN V VO whose telephone number is (571)272-2505. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571)272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/E.V.V./Examiner, Art Unit 2431    

/LYNN D FEILD/Supervisory Patent Examiner, Art Unit 2431